Exhibit 10.2

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of November 8, 2019 (the “Amendment Effective Date”),
by and among Melvin Flanigan (“Employee”), Camping World Holdings, Inc., a
Delaware corporation (“Camping World”) and CWGS Enterprises, LLC, a Delaware
limited liability company (the “Partnership” and, together with Camping World
and any of the Affiliates of Camping World and the Partnership as may employ
Employee from time to time, and any successor(s) thereto, the “Company”).

RECITALS

WHEREAS, Employee and the Company are parties to that certain Employment
Agreement, dated January 1, 2019 (the “Employment Agreement”); and

WHEREAS, Employee and the Company desire to modify certain terms of the
Employment Agreement as set forth herein, effective as of the Amendment
Effective Date.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto covenant and agree
as follows:

1.   Section 4.01 of the Employment Agreement is hereby deleted and replaced in
its entirety as follows:

“Base Salary.  Effective as of October 1, 2019 and thereafter during the term of
this Agreement, the Company shall pay to Employee a base annual salary of Three
Hundred Fifty Thousand and No/100 Dollars ($350,000.00), (“Base Salary”), which
salary shall be paid in accordance with the Company’s normal payroll procedures
and policies.”

2.   Section 4.02 of the Employment Agreement is hereby deleted and replaced in
its entirety as follows:

 “Annual Bonus.  During the Term, Employee shall have the opportunity to earn an
annual bonus (“Annual Bonus”) based on performance against specified performance
objectives (including, without limitation, budgetary or EBITDA-based performance
criteria) established by the Board of Directors prior to or as soon as
practicable following each fiscal year.  For fiscal year 2019, Employee’s target
annual bonus shall be $375,000 and for each subsequent fiscal year during the
Term, Employee’s target annual bonus for such year shall be 150% of Base Salary.

3.   Continuing Effectiveness of the Employment Agreement.  Except as modified
by the foregoing, the terms and conditions of the Employment Agreement shall
remain unaffected and shall continue in full force and effect following the
Amendment Effective Date.










 

4.   Counterparts.  This Amendment may be executed in separate counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

[signature page follows]

 

 








 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Employment
Agreement to be duly executed as of the date first written above.

 

CAMPING WORLD HOLDINGS, INC.

 

    

 

 

By:

/s/ Marcus Lemonis

 

 

Marcus Lemonis,

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

CWGS ENTERPRISES, LLC

 

 

 

 

By:

/s/ Marcus Lemonis

 

 

Marcus Lemonis,

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Melvin Flanigan

 

 

Melvin Flanigan

 

[Signature Page to Amendment to Employment Agreement]

